Citation Nr: 0103159
Decision Date: 12/29/00	Archive Date: 02/02/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-00 363	)	DATE DEC 29, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation benefits for polyarthritis (to include bilateral hip degenerative joint disease with bilateral total hip replacements, degenerative joint disease of the right knee, and degenerative disc disease of the lumbosacral spine) pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Ph.D., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 1945.

This matter is before the Board of Veterans Appeals (Board) from a June 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the claim.  The veteran is currently residing within the jurisdiction of the RO in Oakland, California.

This case was previously before the Board in January 1997, November 1998, and December 1998.  In January 1997, the Board upheld the ROs denial of the veterans claim.  Thereafter, the veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, the Court).  In July 1998, the Court granted a joint motion vacating the Boards decision and remanding the case to the Board.  

In November 1998, the Board remanded this case to the RO to comply with the veterans request for a personal hearing before a Member of the Board.  However, in December 1998, the Board noted that it had received correspondence from the veterans attorney withdrawing that request.  Nevertheless, the Board concluded that additional development was still warranted.  Specifically, a request for additional medical records and a VA examination.  

The case has now been returned to the Board for further appellate consideration.  As a preliminary matter, the Board finds that the RO has substantially complied with the remand directives.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has submitted a plausible claim of entitlement to compensation benefits for polyarthritis (to include bilateral hip degenerative joint disease with bilateral total hip replacements, degenerative joint disease of the right knee, and degenerative disc disease of the lumbosacral spine) pursuant to 38 U.S.C.A. § 1151.

2.  The preponderance of the medical evidence clearly shows that the veteran developed polyarthritis as a result of his use of the medication Gemfibrozil which was prescribed by VA.  However, this evidence also shows that the polyarthritis was a temporary/acute condition which resolved with no permanent residuals.

3.  The preponderance of the medical evidence shows that the veterans bilateral hip degenerative joint disease with bilateral total hip replacements, degenerative joint disease of the right knee, and degenerative disc disease of the lumbosacral spine, were not caused by VA medical treatment, to include his use of Gemfibrozil.


CONCLUSIONS OF LAW

1.  Inasmuch as a permanent disability of polyarthritis did not result from VA medical treatment, the veteran is not entitled to compensation benefits under 38 U.S.C.A. § 1151 for this condition.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Inasmuch as the veteran bilateral hip degenerative joint disease with bilateral total hip replacements, degenerative joint disease of the right knee, and degenerative disc disease of the lumbosacral spine was not caused by VA medical treatment, to include his use of Gemfibrozil, he is not entitled to compensation benefits under 38 U.S.C.A. § 1151 for these conditions.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran initiated his claim for compensation under 38 U.S.C.A. § 1151 in 1993.  A VA Form 21-526, Application for Compensation or Pension, was received by the RO in September 1993.  In a November 1993 statement, he reported that his claim was for medical malpractice at the VA Medical Center (VAMC).  He reported that he was treated for blood pressure and cholesterol when in fact he had a thyroid condition.  As a result, he developed an allergic reaction to the medication which had disabled him  

VA medical treatment records were subsequently added to the file which covered a period from January 1990 to November 1993.  Records from April 1990, show that the veteran was diagnosed with hypertension, degenerative joint disease in the right knee, and hypercholesterolemia.  These records also show that he was started on the medication Gemfibrozil at that time.  In June 1992, the veteran was treated for chronic hip pain, and hives, which were described as pustule formation on the back and chest.  The diagnosis was a possible allergy to Naproxen and folliculitis.  Later that month, the veteran was diagnosed with acute symmetrical polyarthritis.  Subsequent records from July and August 1992 show that a VA rheumatologist, Dr. Pixley, diagnosed Gemfibrozil induced arthropathy and acute Gemfibrozil induced migratory polyarthritis.  In September 1992, the veteran was noted to be status post reaction to Gemfibrozil and that the arthralgia was resolving.  An October 1992 report indicates that the migratory polyarthritis was better with decreased swelling and pain.

In August 1994, the veteran's medical records were reviewed by VA specialists involved in his care.  It was reported that treatment for hypertension was begun in 1987.  In April 1990 abnormal blood lipids and treatment with Gemfibrozil (Lopid, trade name) was started.  In June 1992 inflammation of joints (polyarthritis) was noted and ascribed to Gemfibrozil, which was stopped.  A mild degree of hypothyroidism was noted and Synthroid was prescribed.  Although the veteran had had normal thyroid laboratory values since February 1993, his blood lipids had remained notably abnormal.  The markedly low HDL lipid level gave him the diagnosis of dyslipidemia  which is known to cause continued joint pains best called polyarthralgia since the veteran no longer had the inflammatory element, polyarthritis, induced by Gemfibrozil.  In conclusion, it was stated that there was clearly no clinical or laboratory evidence to support the veteran's contention that polyarthralgia is the consequence of receiving Gemfibrozil treatment.  Instead, the physician opined that the veteran's genetic dyslipidemia caused the condition.

The veteran, in a statement of October 1995, contended, among other things, that Dr. Pixley described his conditions as Gemfibrozil induced polyarthritis.  He also contended that his hypothyroidism was not corrected.  Further, he asserted that his joint pain was caused by his polyarthritis.  He stated that he had to have his left hip replaced, and that he would probably have to have the other replaced soon.  Therefore, he contended that his polyarthritis had not subsided as stated in the rating decision.  Moreover, the veteran provided a brief history of his use of Gemfibrozil, as well as the medical problems he experienced in June 1992.  He reported that he was not saying that the Gemfibrozil caused the polyarthritis.  Rather, he was saying that the Gemfibrozil caused the allergic reaction, which caused his arthritis to flare up.  He maintained that no one in his family, on either side, ever had arthritis problems.  The veteran acknowledged that he might have some, since most people his age did, but he maintained that he did not have any problems until the reaction in June 1992.  Since that time, he had been unable to work even though he had tried twice.  He further reported that he was in constant pain.  Finally, the veteran stated that he really felt that if the nurse had sent him to a doctor or had his thyroid checked, he would not have been on Gemfibrozil and the reaction would not have happened, and he would be a healthy pain-free working person.

Additional VA medical records were added to the file that covered a period from August 1995 to December 1998.  These records show that the veteran had a total left hip replacement in August 1995, and a total right hip replacement in April 1996.  Prior to the surgeries, the veteran was diagnosed with degenerative joint disease in both hips.  It was also noted that the veteran was allergic to Gemfibrozil.  However, these records contain no competent medical opinion that the veteran developed a chronic/permanent disability as a result of his use of Gemfibrozil and nothing in these records related the veterans bilateral hip degenerative joint disease to his use of Gemfibrozil.

A VA medical opinion was obtained from Dr. Johnson in January 1999.  Dr. Johnson noted that he first saw the veteran in August 1993, and provided a review of the veterans chart.  Overall, Dr. Johnson noted that the veteran was on Gemfibrozil for approximately two years and two months when he developed polyarthritis.  He was seen by Dr. Pixley, a rheumatologist, who diagnosed polyarthritis secondary to Gemfibrozil.  The veteran stopped the Gemfibrozil and the condition improved.  Since none of the other medications caused a problem, and because this difficulty was possible with Gemfibrozil, Dr. Johnson reported that he could say with confidence that the Gemfibrozil was responsible for the polyarthritis since it definitely improved when he stopped.  Additionally, Dr. Johnson stated that despite correcting his thyroid problem, the veteran still required medication to control his cholesterol.

The record reflects that the veteran submitted a private medical opinion dated in May 1999 from Dr. Scalapino, a rheumatologist.  Dr. Scalapino noted that the veteran was being evaluated for his previous drug-induced polyarthritis and degenerative arthritis requiring total hip arthroplasties.  Dr. Scalapino also indicated that he had reviewed copies of the veterans medical records provided by his attorney.  Following examination of the veteran, Dr. Scalapinos diagnostic impressions included allergic/reactive inflammatory polyarthritis in June 1992, pain and effects lingering over the subsequent three months.  However, Dr. Scalapino opined that the veteran had no current sequelae of this incident.  Dr. Scalapinos diagnostic impressions also included degenerative arthritis of the hips that was starting to become symptomatic in the Spring of 1992, prior to the allergic reaction.  Further, it was noted that this ultimately resulted in bilateral total hip arthroplasties, unrelated to the inflammatory polyarthritis.  Degenerative disc disease in the lumbar spine was also found, and noted to be minimally symptomatic at present.  Dr. Scalapino concluded with the following discussion:

The differential diagnosis of an acute, symmetric polyarthritis involving small and large joints in this setting would include an allergic or reactive arthritis, rheumatoid arthritis, infectious arthritis such as Lyme disease, or a viral infection such as human parvovirus.  His serologies for lupus and rheumatoid arthritis were negative, he responded fairly well and relatively quickly to a simple nonsteroidal agent, ibuprofen.  He has not had a recurrence, making a typical autoimmune process less likely.  An infectious arthritis, such as parvovirus, might have been tested for at the time and would be expected to remit over the time frame noted.  There was no history of preceding diarrheal illness or sexual contact to implicate a reactive arthritis, nor features of Reiters disease.  By far the most likely diagnosis seems to me to be an allergic reaction, either to the Gemfibrozil, or, more remotely, Naprosyn.  Withdrawal of the drug and simple supportive measures led to improvement.  Certainly, cases have been reported in the literature as you referenced for me, although it seems odd that he would develop and allergy after two years on the same drug.  From my reading of your summary of the Veterans Benefits in Statute 38U.S.C. § 1151, it does not really matter which of the medicines prescribed caused the problem, he is still entitled to compensation.  It would seem that he did suffer certain financial losses, in that his illness required him to make several trips to Reno which would otherwise not have been necessary, and he had to give up the job he was holding at the time.

The veterans osteoarthritis of the hips would almost certainly have manifested in the exact same time frame as was seen, even absent the episode of inflammatory arthritis.  He was starting to develop pain prior to the allergic episode, as outlined in your medical record review.  The exam on 06/17/92 by Dr. Pixley was consistent with severe osteoarthritis superimposed on the inflammatory process (drawing on my clinical experience), and the x-ray results are reported [the veteran] taken just 6-8 months after the allergic reaction were such that would have necessarily required years to develop.  For these reasons, I do not believe that the blame for his subsequent need for bilateral total hip arthroplasties can be laid on the allergic reaction.

Likewise, the right knee degenerative arthritis is almost certainly a result of his 1950 baseball injury rather than a result of the acute arthritis he suffered in 1992.  Post traumatic arthritis generally takes years, if not decades to develop, depending on the severity of the injury.

His hypothyroidism should have been picked up earlier when he first presented with hyperlipidemia.  However, as it turns out, earlier diagnosis would not have obviated the need for subsequent lipid treatment, so it is unlikely that he could have avoided the whole incident simply by taking thyroid sooner.

The opinions offered by one of the case reviewers suggesting that the patients genetic dyslipidemia was responsible for his acute arthritis seems specious to me, because the range of lipid abnormalities noted in the endocrinology clinic notes was not high enough to produce an acute arthritis.  This may be seen occasionally in patients who have extremely elevated triglyceride levels.

A VA rheumatology consultation was conducted in August 1999.  The examiner noted that the veteran claimed that he developed polyarthritis/polyarthralgias following treatment with Gemfibrozil.  Subsequently, he underwent bilateral total hip replacement.  The examiner noted and summarized the medical records contained in the veterans claims file.  Following examination of the veteran, the examiners impressions included the following:  Drug (probably Gemfibrozil) induced polyarthritis/arthralgia with no residual inflammatory arthritis.  The examiner also found that the veterans bilateral hip degenerative joint disease status-post bilateral total hip replacement, degenerative joint disease of the right knee, and degenerative disc disease of the lumbar spine, were not related to the veterans use of Gemfibrozil.  It is noted that the examiner stated that his made this report based on information obtained from a thorough review of the medical records, patients reports, findings on physical examination, and available medical literature.  With respect to the opinion proffered regarding the polyarthritis/arthralgia, the examiner stated:

Based on history of bilateral symmetric synovitis along with hives and some degree of respiratory disturbance, which has resolved 4 months following withdrawing the drug, suggests drug induced allergic reaction, which account for episode on 6/5/92.  The onset of the allergic reaction occurring more than 2 years following the drug (Gemfibrozil) therapy is, however unusual.  Myopathy induced by Gemfibrozil especially when combined with Lovastatin is well known but arthritis is extremely rare.  There are only 2 case reports (Br. Journal of Rheumatology) of polyarthritis and 1 case of acute gout (J of Rheumatology) possibly associated with Gemfibrozil in entire history.  One patient (Hammoudeh et al) developed spondylitis-like symptoms with symmetric polyarthritis one month following Gemfibrozil therapy and completely resolved without residual arthritis in 4 months.  Other patient (Miller et al) who has history of gout developed acute gout on Right acromioclavicular joint following Gemfibrozil therapy.  This patient had recurrent acute flare of gout when re-challenged Gemfibrozil.  The onset of gout in these 2 patients was within one to two months following the drug therapy, and none had chronic destructive arthritis associated with Gemfibrozil.  The article of Smith et al is yet to be reviewed and it will be available to me in a week.  I will further update it if there is any new finding.  The above references are enclosed.

Other possible causes of the polyarthritis/arthralgias in this patient include acute gout with or without associated with Gemfibrozil or infectious arthritis such as human parvovirus infection.  There is no laboratory study to confirm this possibility at this time.  Bilateral symmetric poly-synovitis involving small joints of hands and wrists and morning stiffness which lasted more than 6 weeks may suggests Rheumatoid Arthritis (RA).  Lack of involvement of MCP joints and negative RF, however, mitigate the possibility of RA (although this finding does not exclude this possibility).

In terms of the residual disability in this patient, the drug induced polyarthritis/arthralgia has resolved in 4 months and there is no residual inflammatory arthritis at this time, nor limitation in pursuing activity of daily living due to the previous drug induced polyarthritis/arthralgias.

Regarding the veterans degenerative joint disease of both hips, the examiner commented that 

Patient has history of chronic bilateral hip [degenerative joint disease] and hip pain began prior to the drug allergic reaction and persistent and progressed to destructive arthritis even long after withdrawal of the offending drug mitigate the possibility of the drug related process.  Physical exam of both hip joints of this patient by Dr. Pixley noted that there was zero internal and external rotation at 12 days after the onset of the drug reaction (6/17/92).  This physical finding suggests advanced anatomic derangement due to advanced arthritis of both hip joints, which further argue against the drug-related arthritis occurred in June 1992.  

The natural history of DJD is progressive destruction at a variable rate and this is the probable cause, which led to both hip joint replacements.  The Gemfibrozil does not appear to be the putative agent for neither DJD of hip degenerative arthritis nor bilateral THR [total hip replacement].

The examiner also provided a list of the medical literature reviewed in conjunction with the VA rheumatology consultation.

In September 1999, the physician who conducted the August 1999 VA rheumatology consultation, provided an updated statement concerning the veterans case based upon a third literature search that was relevant to Gemfibrozil associated with arthralgias and arthritis.  The physician identified an article in which the author, in 1993, reported an isolated case report of a patient who developed Vasculitis, Raynauds phenomenon, and polyarthritis, 3 years following Gemfibrozil therapy and resolved in one year.  Despite an extensive search, the author and his colleague were unable to find any of these cases reported in the literature.  Overall, the VA physician concluded that the previous assessment in the veterans case had NO change after reviewing this literature.  (Emphasis in original).

At his June 2000 hearing, the veteran testified that he saw a nurse practitioner at the VA in the early 1990s who gave him medication for his high cholesterol, including Gemfibrozil.  He recounted how he awoke the morning of June 5, 1992, and that he was swollen up everywhere, had hives, a rash, and hurt everywhere in his body, in every joint, fingers, toes, knees, hips, and everything.  The veteran emphasized throughout his hearing that he never had any hip problems prior to June 5, 1992.  He testified that he called the nurse practitioner, who told him to use hydrocortisone and to see her on Monday  the 5th being a Friday.  However, the veteran testified that he had reviewed his medical records and could find no record therein of this telephone conversation.  Furthermore, he testified that the VA medical record of June 8, 1992, was incorrect in that it reported a history of chronic hip pain.  As stated above, the veteran testified he had no hip pain prior to June 5, 1992.  The veteran described his subsequent medical treatment, including Dr. Pixleys finding that he had an allergic reaction to the Gemfibrozil.  He also testified that he continued to experience hip pain after June 1992, which ultimately resulted in his total bilateral hip replacement.  With respect to the August 1999 VA rheumatology consultation, the veteran testified that he had had telephone conversations with the VA examiner in which the examiner asked him some follow-up questions, and indicated that the report would be favorable to his case.  However, when the report was issued it turned out to be unfavorable.

Numerous statements on are file from the veterans attorney in which it was also noted that the physician who conducted the August 1999 VA rheumatology consultation indicated that the opinion would be favorable to the veteran, but that the report turned out to be unfavorable.  Similarly, the attorney recounted that a VA adjudication official had also indicated that the decision in the instant case would be favorable to the veteran, but that this official was removed from the case before the decision could be issued.  Further, the attorney stated that he had contacted Dr. Pixley who was reportedly anxious on the telephone and reportedly stated that he was worried about generating an opinion contrary to VA since that represented a substantial part of his livelihood and practice.  Moreover, it was contended that the opinion of the August 1999 VA rheumatology consultation had no justification in the facts given the presentation of symptoms by the veteran.  Also, it was asserted that it appeared that physicians in VA were afraid to report the medical facts as they are, even in light of Gardner.  Additionally, it was emphasized that the veteran had no problems with his hips prior to June 1992.

In a July 2000 Supplemental Statement of the Case, the RO denied entitlement to compensation benefits under 38 U.S.C.A. § 1151 for migratory inflammatory polyarthritis, bilateral hip degenerative joint disease with bilateral total hip replacements, degenerative joint disease of the right knee, and degenerative disc disease of the lumbosacral spine.  The RO found, among other things, that all of the medical opinions agreed that the veteran developed a migratory, inflammatory polyarthritis in June 1992 following treatment with Gemfibrozil, but that the signs and symptoms of this transient polyarthritis resolved completely within four months.  Consequently, at the time the veteran filed his claim for benefits in September 1993, and from that time until the present, the medical records did not show that his migratory, inflammatory polyarthritis was chronic, permanent or manifested by symptomatology indicative of a chronic disability for which compensation benefits under 38 U.S.C.A. § 1151 could be granted.  The RO also noted that, under 38 C.F.R. § 3.400, a claim for benefits under 38 U.S.C.A. § 1151 must be received within one year of the date of injury for benefits to be paid from the date of the incident.  Since a claim was not filed within one year after the date the veteran initially received treatment for his allergic reaction to Gemfibrozil on June 8, 1992, benefits could only be paid, if warranted, from the date of receipt of the veterans claim in September 1993.  As no disability was present at or since the receipt of the veterans initial claim, it was denied.  Furthermore, the RO also found that the medical evidence showed that the veterans bilateral hip degenerative joint disease with bilateral total hip replacements, degenerative joint disease of the right knee, and degenerative disc disease of the lumbosacral spine, were all unrelated to the Gemfibrozil induced episode of inflammatory polyarthritis in June 1992.

Following the July 2000 Supplemental Statement of the Case, the veterans attorney submitted several statements in which he requested expedited review of the instant case.  Moreover, the attorney has asserted that the case should be sent back to the Court.  In fact, by a statement dated in October 2000, the attorney strenuously objected to any consideration of this case by the Board, and asserted that the case should go immediately back to the Court.


Legal Criteria.  The provisions of the 38 U.S.C.A. § 1151 provide that where any veteran shall have suffered an injury, or an aggravation of any injury, as a result of hospitalization, medical or surgical treatment, not the result of such veterans own willful misconduct, and such injury or aggravation results in additional disability to or death of the veteran, disability or death compensation shall be awarded in the same manner as if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States Supreme Court held that VA's interpretation of 38 U.S.C.A. § 1151 as encompassing only additional disability resulting from VA negligence or from accidents during treatment was unduly narrow and was not consistent with the plain language of the statute.  The Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.

However, the Supreme Court further held that not every "additional disability" was compensable.  The Supreme Court did not intend to cast any doubt on the regulations insofar as they excluded coverage for incidents of a disease's or injury's natural progression, occurring after the date of treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA medical treatment and additional disability but that not every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to conform with the Supreme Court's decision.  The regulations provided that it was necessary to show that the additional disability was actually the result of the disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The mere fact that aggravation occurred is not sufficient to warrant compensation in the absence of proof that it was the result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not payable for the necessary consequences of treatment or examination, which are those consequences which are certain to result from, or were intended to result from the treatment or examination administered.  38 C.F.R. § 3.358(c)(3).  Compensation is also not payable for the continuance or natural progress of the disease or injury for which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to benefits for persons disabled by VA treatment or vocational rehabilitation, was amended by Congress.  See Section 422(a) of PL 104-204.  The purpose of the amendment is, in effect, to overrule the Supreme Court's decision in Gardner, which held that no showing of negligence is necessary for recovery under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 does not apply in this case because the appellant filed his claim for compensation under 38 U.S.C.A. § 1151 prior to October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  All 1151 claims, such as the appellants claim, which were filed before October 1, 1997, must be adjudicated under the statutory provisions in effect when Gardner was reviewed by the Supreme Court, and under the regulatory provisions promulgated by the VA on March 16, 1995.

Analysis.  The law provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimants claim for a benefit under a law administered by the Secretary.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5103A.  Here, VA has accorded the veteran an examination in relation to this claim, which included a review of his medical records and an opinion regarding the etiology of his polyarthritis.  Further, there does not appear to be any pertinent medical evidence that is not of record or requested by the RO. Moreover, the veteran has been provided with the opportunity to present argument at a personal hearing.  Thus, the Board finds that VA has provided all reasonable assistance to the veteran in developing the facts pertinent to this claim, and no further assistance to the veteran is required to comply with the duty to assist.

The Board also notes that VA has a duty to notify the veteran of the evidence needed to substantiate a claim for benefits.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 5103).  In the instant case, the Board finds that the RO has advised the veteran of the evidence necessary to support his polyarthritis claim, including the requirements of 38 U.S.C.A. § 1151, and the veteran has not indicated the existence of any pertinent evidence that has not already been obtained or requested.

As an additional matter, the Board notes that there has been a significant change in the law during the pendency of this appeal.  Specifically, when the President signed into law the Veterans Claims Assistance Act of 2000 on November 9, 2000.  Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of the VA with respect to the duty to assist, and supercedes the decision of the Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  However, in the instant case, the Board notes that it was previously determined in January 1997 that the veterans claim was well grounded, and VA has proceeded to adjudicate the underlying claim on the merits, including in the July 2000 Supplemental Statement of the Case.  Moreover, for the reasons stated above, the Board has determined that the RO has complied with both the duty to assist and duty to notify provisions of the Veterans Claims Assistance Act of 2000.  Accordingly, the Board concludes that the veteran will not be prejudiced by the decision herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the attorneys request that the veterans case be sent back to the Court without review by the Board, it is noted that the law requires the Board to issue a decision in the instant case.  Furthermore, it was held in Cleary v. Brown, 8 Vet. App. 305, 308 (1995), that the Court does not have the authority to retain general and continuing jurisdiction over a decision remanded to the Board for a new adjudication.  Pursuant to 38 U.S.C. § 7252(a), the jurisdiction of the Court is over final decisions of the Board.  "Nowhere has Congress given [the] Court either the authority or the responsibility to supervise or oversee the ongoing adjudication process which results in a BVA decision."  Id.  Consequently, a new decision of the Board following a remand from the Court, "although perhaps related to the previous decision, is nevertheless just that, a new and separate decision, one which can only be appealed if an NOA [Notice of Appeal] is filed within 120 days."  Id. (Emphasis in original).  When the Court "remands for a new and discrete BVA decision, it loses jurisdiction over the matter until such time, if at all, as a new BVA decision is properly appealed."  Id.

In the adjudication that follows, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.

Turning to the merits of the veterans claim, the Board finds that the preponderance of the medical evidence clearly shows that the veteran developed polyarthritis as a result of his use of the medication Gemfibrozil which was prescribed by VA.  The evidence in support of this conclusion includes the VA outpatient treatment records, findings of Dr. Pixley, Dr. Johnson, Dr. Scalapino, and the August 1999 VA rheumatology consultation.  However, this evidence also shows that the polyarthritis was a temporary/acute condition which resolved with no permanent residuals.  Both the May 1999 statement from Dr. Scalapino, and the August 1999 VA rheumatology consultation, contain specific findings to this effect.  No competent medical evidence is on file which refutes these findings.

The United States Court of Appeals for the Federal Circuit has held that the requirement for a showing of current disability means that there must be evidence of the claimed disability at the time of the veteran's claim, as opposed to some time in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  While Gilpin involved a claim of service connection for PTSD as directly related to military service, the Board finds that this holding is logically extended to the veterans current claim for compensation benefits under 38 U.S.C.A. § 1151.  VA laws and regulations generally require that the veteran have a permanent disability in order for compensation benefits to be warranted.  Since the record reflects that the veterans polyarthritis resolved with no permanent disability, his claim must be denied.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Absent proof of a present disability there can be no valid claim).

The veteran has contended that he developed arthritis as a result of his use of Gemfibrozil.  In various statements, and at his June 2000 hearing, the veteran has asserted that he had no problems with his hips prior to June 1992, when he had the allergic reaction to the Gemfibrozil.  Nevertheless, the preponderance of the medical evidence shows that the veterans bilateral hip degenerative joint disease with bilateral total hip replacements, degenerative joint disease of the right knee, and degenerative disc disease of the lumbosacral spine, were not caused by VA medical treatment, to include his use of Gemfibrozil.  Both the May 1999 statement from Dr. Scalapino, and the August 1999 VA rheumatology consultation, contain specific findings to this effect.  Moreover, as detailed above, both of these physicians provided thorough explanations as to the bases for these opinions.  

As noted above, the veteran and his attorney have contended that the physician who conducted the August 1999 VA rheumatology consultation indicated that the examination report would be favorable to the veterans claim, but that the opinion turned out to be unfavorable to the veteran.  Moreover, it was contended that the opinion of the August 1999 VA rheumatology consultation had no justification in the facts given the presentation of symptoms by the veteran.  With respect to these assertions, the Board notes that the record shows that this physician conducted both a thorough examination of the veteran, and a detailed review of the veterans medical records, and that the summary thereof accurately reflects the contents of these records.  The physician also reviewed medical treatises pertinent to this claim, and provided a list of the literature reviewed.  Furthermore, the August 1999 VA rheumatology consultation is supported by and consistent with the May 1999 statement from Dr. Scalapino, whose opinion was obtained by the veterans attorney.  No competent medical evidence has been submitted which refutes the opinions proffered by either of these physicians.  

The veterans attorney has also asserted that Dr. Pixley reported that he was worried about generating an opinion contrary to VA since that represented a substantial part of his livelihood and practice.  Additionally, the attorney asserted that it appeared that physicians in VA were afraid to report the medical facts as they are, even in light of Gardner.  No objective evidence appears to be on file to support these assertions.  Further, to the extent that the attorney insinuates that the VA-generated medical evidence is tainted, the Board notes that it has already been determined the opinion obtained from Dr. Scalapino supports and is consistent with the conclusions reached by the VA physicians.  As stated above, the opinion from Dr. Scalapino was obtained by the veterans attorney, and, as such, VA had no influence over his conclusion.  

The veterans attorney has further contended that a VA adjudication official had also indicated that the decision in the instant case would be favorable to the veteran, but that this official was removed from the case before the decision could be issued.  However, the Board finds that any promises made by this official, either express or implicit, are irrelevant in the instant case.  The simple fact is that the Boards own independent and de novo review of the case shows that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, it must be denied.  

For the reasons stated above, the Board finds that the preponderance of the medical evidence, including the May 1999 statement from Dr. Scalapino and the August 1999 VA rheumatology consultation, shows that the veterans Gemfibrozil-induced polyarthritis resolved with no permanent residuals.  This evidence also shows that the veterans bilateral hip degenerative joint disease with bilateral total hip replacements, degenerative joint disease of the right knee, and degenerative disc disease of the lumbosacral spine, were not caused by VA medical treatment, to include his use of Gemfibrozil.  The Court has long maintained that neither the Board nor the RO can reject medical evidence, or reach an opposite conclusion, based solely on its own unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the veterans claim must be denied.  Moreover, the Board notes that as the preponderance of the evidence is against the claim, the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits for polyarthritis (to include bilateral hip degenerative joint disease with bilateral total hip replacements, degenerative joint disease of the right knee, and degenerative disc disease of the lumbosacral spine) pursuant to 38 U.S.C.A. § 1151, is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

  
